DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uezawa (U.S. 2011/0242237 A1) in view of Shinada et al. (U.S. Pat. 6,019,465).
Regarding independent Claim 1, Uezawa teaches (§§0021-0056 and Figs. 1-6) a liquid ejecting head (1) comprising: a first liquid ejecting portion (100) for ejecting a liquid; a second liquid ejecting portion (100) for ejecting the liquid; a common supply flow path (61) being supplied the liquid from a liquid reservoir; a first individual supply flow path (62, 120, 130) communicating the common supply flow path and the first liquid ejecting portion to each other; a second individual supply flow path (62, 120, 130) that communicating the common supply flow path and the second liquid ejecting portion to each other; a first filter (132, 134) provided in the first individual supply flow path; and a second filter  (132, 134) provided in the second individual supply flow path, wherein regarding flow path resistance in the first 
Uezawa is silent with respect to nothing other than the common supply flow path and the first liquid ejecting portion being in communication with the first individual supply flow path, and nothing other than the common supply flow path and the second liquid ejecting portion being in communication with the second individual supply flow path.
Shinada et al. teach (col. 2, lines 53-67, cols. 3-4, col. 5, lines 1-48 and Figs. 1-6) nothing other than the common supply flow path (111, 112) and the first liquid ejecting portion (lower right part of the recording head fed through port 67 in Fig. 5) being in communication with the first individual supply flow path (84), and nothing other than the common supply flow path and the second liquid ejecting portion (upper left part of the recording head fed through port 68 in Fig. 5) being in communication with the second individual supply flow path (85). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Shinada et al. to the teachings of Uezawa to enable the use of teachings of Uezawa in portable printers of the type illustrated in Fig. 1 of Shinada et al. The motivation for doing so would be to improve reliability of ink feed to the liquid ejecting portion without unduly complicating a portable printer.
Regarding Claim 2, Uezawa further teaches (§§0021-0056 and Figs. 2-4) a filter not being provided in the common supply flow path.
Regarding Claim 4, Uezawa further teaches (§§0021-0056 and Figs. 2-4) a common discharge flow path (71) discharging the liquid; a first individual discharge flow path (140, 72) communicating the common discharge flow path and the first liquid ejecting portion to each other; and a second individual discharge flow path (140, 72) communicating the common discharge flow path and the second liquid ejecting portion to each other, wherein the liquid circulates between the liquid reservoir and the first liquid ejecting portion through the common supply flow path, the first individual supply flow path, the first individual discharge flow path, and the common discharge flow path, and the liquid circulates between the liquid reservoir and the second liquid ejecting portion through the common supply flow path, the second individual supply flow path, the second individual discharge flow path, and the common discharge flow path.
Regarding Claim 5, Uezawa further teaches (§§0021-0056 and Figs. 2-4) a filter not being provided in the common supply flow path.
Regarding Claim 6, instant disclosure provides no details of what specifically provides for: the first and second filters are of a common type of filter that are configured to act as rate controlling members such that a first filter configures not to pass the liquid supplied at a pressure that is lower than a first pressure therethrough and configures to pass the liquid supplied at a pressure that is higher than the first pressure therethrough, the second filter configures not to pass the liquid supplied at a pressure that is lower than a second pressure therethrough and configures to pass the liquid supplied at a pressure that is higher than the second pressure therethrough, and when the liquid is supplied from the common supply flow path to the first individual supply flow path and the second individual supply flow path, a pressure of the liquid supplied to the first filter is higher than the first pressure, and a pressure of the liquid supplied to the second filter is higher than the second pressure.There is a presumption that an adequate written 
Regarding Claim 8, Uezawa further teaches (§§0021-0056 and Fig. 1) a liquid ejecting apparatus (III) comprising: a liquid ejecting head according to claim 1; and a controller (4, §§0021, 0024) controlling an ejection of the liquid in the liquid ejecting head.
Regarding Claim 9, Uezawa further teaches (§§0021-0056 and Figs. 2-4) a common discharge flow path (71) discharging the liquid; a first individual discharge flow path (140, 72) communicating the common discharge flow path and the first liquid ejecting portion to each other; and a second individual discharge flow path (140, 72) communicating the common discharge flow path and the second liquid ejecting portion to each other.
Regarding Claim 10, Uezawa further teaches (§§0021-0056 and Figs. 2-4) the liquid circulating between the liquid reservoir and the first liquid ejecting portion through the common supply flow path, the first individual supply flow path, the first individual discharge flow path, and the common discharge flow path, and the liquid circulating between the liquid reservoir and the second liquid ejecting portion through the common supply flow path, the second individual supply flow path, the second individual discharge flow path, and the common discharge flow path.
Regarding Claim 11, Uezawa further teaches (§§0021-0056 and Figs. 2-4) the first liquid ejecting portion ejecting the liquid filled through the common supply flow path and the first individual supply flow path, and the second liquid ejecting portion ejecting the liquid filled through the common supply flow path and the second individual supply flow path.
Regarding Claim 12, in the combination of Uezawa and Shinada et al., the first liquid ejecting 
Regarding independent Claim 7, Uezawa teaches (§§0021-0056 and Figs. 1-6) liquid ejecting head (1) comprising: a first liquid ejecting portion (100) for ejecting a liquid; a second liquid ejecting portion for ejecting the liquid; a common supply flow path (61) being supplied the liquid from a liquid reservoir; a first individual supply flow path (62, 120, 130) communicating the common supply flow path and the first liquid ejecting portion to each other; a second individual supply flow path (62, 120, 130)  communicating the common supply flow path and the second liquid ejecting portion to each other; a first filter (132, 134) provided in the first individual supply flow path; and a second filter (132, 134) provided in the second individual supply flow path, wherein among pressure losses in the first individual supply flow path, a pressure loss in the first filter is largest, among pressure losses in the second individual supply flow path, a pressure loss in the second filter is largest, and the pressure loss in the first filter and the pressure loss in the second filter are same. Please note that instant disclosure provides no details of what specifically provides for: among pressure losses in the first individual supply flow path, a pressure loss in the first filter being largest, among pressure losses in the second individual supply flow path, a pressure loss in the second filter being largest, and the pressure loss in the first filter and the pressure loss in the second filter being same. There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). Therefore, it is presumed that these properties are inherent to structures as disclosed.
Uezawa is silent with respect to nothing other than the common supply flow path and the first liquid ejecting portion being in communication with the first individual supply flow path, and nothing other than the common supply flow path and the second liquid ejecting portion being in communication with the second individual supply flow path.

Regarding Claim 13, Uezawa further teaches (§§0021-0056 and Fig. 1) a liquid ejecting apparatus (III) comprising: a liquid ejecting head according to claim 1; and a controller (4, §§0021, 0024) controlling an ejection of the liquid in the liquid ejecting head.
Regarding Claim 14, Uezawa further teaches (§§0021-0056 and Figs. 2-4) a common discharge flow path (71) discharging the liquid; a first individual discharge flow path (140, 72) communicating the common discharge flow path and the first liquid ejecting portion to each other; and a second individual discharge flow path (140, 72) communicating the common discharge flow path and the second liquid ejecting portion to each other.
Regarding Claim 15, Uezawa further teaches (§§0021-0056 and Figs. 2-4) the liquid circulating between the liquid reservoir and the first liquid ejecting portion through the common supply flow path, the first individual supply flow path, the first individual discharge flow path, and the common discharge flow path, and the liquid circulating between the liquid reservoir and the second liquid ejecting portion through the common supply flow path, the second individual supply flow path, the second individual discharge flow path, and the common discharge flow path.
Regarding Claim 16, Uezawa further teaches (§§0021-0056 and Figs. 2-4) the first liquid ejecting portion ejecting the liquid filled through the common supply flow path and the first individual supply flow path, and the second liquid ejecting portion ejecting the liquid filled through the common supply flow path and the second individual supply flow path.
Regarding Claim 17, Uezawa further teaches (§§0021-0056 and Figs. 2-4) the first liquid ejecting portion ejecting the liquid filled through the common discharge flow path and the first individual discharge flow path, and the second liquid ejecting portion ejecting the liquid filled through the common discharge flow path and the second individual discharge flow path.
Regarding Claim 24, instant disclosure provides no details of what specifically provides for: the first and second filters are of a common type of filter that are configured to act as rate controlling members such that a first filter configures not to pass the liquid supplied at a pressure that is lower than a first pressure therethrough and configures to pass the liquid supplied at a pressure that is higher than the first pressure therethrough, the second filter configures not to pass the liquid supplied at a pressure that is lower than a second pressure therethrough and configures to pass the liquid supplied at a pressure that is higher than the second pressure therethrough, and when the liquid is supplied from the common supply flow path to the first individual supply flow path and the second individual supply flow path, a pressure of the liquid supplied to the first filter is higher than the first pressure, and a pressure of the liquid supplied to the second filter is higher than the second pressure.There is a presumption that an adequate written description of the claimed invention is present when the application is filed (see MPEP §2163 A). Therefore, it is presumed that these properties are inherent to structures as disclosed, particularly when the supply pressure is sufficient for the liquid to flow through the filter – as taught by Uezawa (§§0021-0056 and Figs. 2-4). This presumption is supported by inherent existence of a specific bubble pressure for a filter.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 21 recites, in particular, “a supply flow path configured to supply the liquid to the common discharge flow path: and a third filter provided in the supply flow path, wherein a filter is not provided in the first individual discharge flow path nor in the second individual discharge flow path” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/8/2021, with respect to the prior art-based rejection(s) of claim(s) 1-20 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shinada et al. (U.S. Pat. 6,019,465).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                                                                                                                                                                         
/HUAN H TRAN/               Primary Examiner, Art Unit 2853